                                      [,rvff4 St\rcr \rgrtar G+T
              Case 2:21-cv-00526-SSV-JVM Document 19 Filed 04/28/21 Page 1 of 3

                                      5\\1elzv      D   I   \+"i c|   oF Lo.-\ \i4^^t


4".\r*^l   ruIz<-\                                                    U.S. DISTRICT COURT                Civ,l A-+r-,
                                                               rnsrenH olsrRET oF LoulslANA
      VO                                                                                                 Nc,   &/ -5J6
      J"nfrtl                                                 TILED     APR   28   2021
                                                                                                         &cd{or, R   a
                                                                       CAROL L. MICHEL
                                                                           CLERK
                                                                                            &
                                            I
                                                J   C   0
p.X)w.c<nno uOj          7f"f Avuvl T)              Drt
                                                             ^?f J'    A"t 5"'iT1,^,,1 flt rx/l f)-rr/;uro




                                                                                                    w)zoI
                                                                                          )t




              TENDERED FOR

                                 TNG
                 APR    e   8 2021
                                                                                               Fee-
              q.s.DlsrRtcTCOURT                                                                Process
           --
           castern'Dlstrlct of tou lsiana                                                 J-ono-
                                                                                          -
                                                                                               No.-
                                                                                          -CtRmDep-
                                                                                          -D@.
                      Case 2:21-cv-00526-SSV-JVM Document 19 Filed 04/28/21 Page 2 of 3
 I



                            I
                           (                              2v.                       a
                                                                                   ^1
                                                           ,ltJ          1          N.
                                                           v\- \/)
                                                           \'-
                                                                 s                 l.Y
     lrl p
     #                                                     +3 \v>.--          V1
                                                                              {.
                                                                                   (-r-
                                                                                    ?,
      ,fJ
             Ftl
             i*11

             s                                            ug a=- \J E    vJ
                                                                               I    Jv
                                                                                    \)
                                                          C) ',-
                                                                 a
      n      G*,
      ttd    at:


      l{
       iil
      ,il
             Dr
             lnl
             ll   r
                                                          ,d*
                                                           \|
                                                                   (-
                                                                 O rO
                                                                                   \J)



                                                                         trt ga
             F,
                                                          --.\                     --\
                                                          .------) \-)
                                        j!




                                             iq
                                              1. -'
                                              F(l
                                              i- (\

                                                -". a-
                                                 (/)H
                                                  L.
                                    I
                                                      (
                                I




             r.r)
             on

-$}ssB.
SSBs
-- $s>-R?-
 "J:
;xo6?\
Z+S€


                                                          ?
Case 2:21-cv-00526-SSV-JVM Document 19 Filed 04/28/21 Page 3 of 3




                          o
